NO. 07-04-0220-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                     JULY 21, 2004

                         ______________________________


                    ROBERT ALEMAN CENISEROS, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B14963-0305; HONORABLE ED SELF, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                              MEMORANDUM OPINION


      Appellant Robert Aleman Ceniseros filed a Notice of Dismissal on July 20, 2004,

averring that he no longer wishes to prosecute his appeal. The Notice of Dismissal is

signed by both appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                  Phil Johnson
                                                  Chief Justice




Do not publish.




                                            -2-